                     LOGO [g266029image-006.jpg]   Exhibit 10.10

NOTICE OF STOCK OPTION GRANT                    

Rovi Corporation, a Delaware corporation (the “Company”), has granted to
[EMPLOYEE NAME] (the “Optionee”) an option (the “Option”) to purchase certain
shares of the Company’s Common Stock (the “Optioned Shares”) pursuant to the
Sonic Solutions 2004 Equity Compensation Plan (the “Plan”), as follows:

 

Date of Option Grant:    (GRANT DATE) Number of Optioned Shares:               
(SHARES) Option Exercise Price:    $XX.XX PER SHARE Earliest Exercise Date:   
(GRANT DATE + 1 YEAR) Option Expiration Date:    The date seven (7) years after
the Date of Option Grant Tax Status of Option:    Nonstatutory Stock Option

Exercisable Shares: Except as otherwise provided in the attached Nonstatutory
Stock Option Agreement (the “Agreement”), the number of Optioned Shares for
which this Option may be exercised as of any date is determined by multiplying
the number of Optioned Shares (set forth above) by the “Exercisable Percentage”
determined as of such date as follows:

 

  •  

On Earliest Exercise Date: Exercisable Percentage 25%

 

  •  

For each full month following the Earliest Exercise Date through the third
anniversary of the Earliest Exercise Date: Exercisable Percentage 2.083%

In the foregoing calculations, any fractional share resulting shall be
disregarded. The number of Optioned Shares for which this Option is exercisable
at any time shall be reduced by any Optioned Shares for which this Option
previously has been exercised.

The Company and the Optionee agree that the Option described in this Notice is
governed by the provisions of the Agreement attached to and made a part of this
document. The Optionee acknowledges receipt of this Notice and the Agreement,
represents that the Optionee has read and is familiar with the provisions in
this Notice and the attached Agreement, and hereby accepts the Option subject to
all of the terms and conditions set forth in this Notice and the attached
Agreement.

 

ROVI CORPORATION    Accepted by:    OPTIONEE    Name:   

 

By: /s/ Thomas Carson    Signature:   

 

Title: President and CEO    Date:    Address: 2830 De La Cruz Blvd    Address:
                  Santa Clara, CA       ATTACHMENTS: Nonstatutory Stock Option
Agreement      



--------------------------------------------------------------------------------

                     LOGO [g266029image-006.jpg]   
NONSTATUTORY STOCK OPTION AGREEMENT            

 

THE OPTION IS SUBJECT TO, AND MAY BE EXERCISED ONLY IN ACCORDANCE WITH, THE
TERMS AND CONDITIONS OF THE PLAN. ONLY CERTAIN PROVISIONS OF THE PLAN ARE
INCLUDED IN THIS AGREEMENT. A COPY OF THE PLAN IS ATTACHED TO THIS AGREEMENT AND
SHOULD BE READ CAREFULLY.

Rovi Corporation, a Delaware corporation (the “Company”) and the Optionee agree
that the terms and conditions set forth herein shall apply to the stock options
granted to the Optionee, on the date of grant, for the number of Optioned Shares
and exercisable at the Option Price, all as identified in the Notice of Stock
Option Grant (the “Notice”) to which this Agreement is attached. All capitalized
terms not defined herein or in the Notice shall have those meanings ascribed to
them in the Plan.

1. Term of Option and Exercise of Option. Subject to the provisions of the Plan
and the terms and conditions of this Agreement and the Optionee’s not
experiencing a termination of employment of other business relationship during
the vesting period, this Option may be exercised by the Optionee during a period
of seven (7) years from the date of grant in accordance with the schedule set
forth in the Notice (the “Expiration Date”) unless sooner terminated or
cancelled in accordance with the Plan. If this Option expires on a stock
exchange holiday or weekend day, this Option will expire on the last trading day
prior to the holiday or weekend. The schedule set forth in the Notice refers to
the earliest dates on which this Option may be exercised with respect to the
percentages of Optioned Shares determined in accordance with such schedule as of
such dates, and, subject to the terms and conditions set forth herein, this
Option may be exercised with respect to all or any part of such percentages of
the Optioned Shares at any time on or after such dates prior to the Expiration
Date. The Optionee must be and remain an employee, consultant or director in
service to the Company, or of any parent corporation or subsidiary corporation
of the Company (as such terms are defined in Sections 424 (e) and (f) of the
Internal Revenue Code), during the entire period commencing with the date of
grant of this Option and ending with each date determined in accordance with the
exercise schedule set forth in the Notice in order to exercise this Option with
respect to the Optioned Shares first becoming exercisable on such date. Optionee
shall be solely responsible for exercising this Option, if at all, prior to its
Expiration Date. The Company shall have no obligation to notify Optionee of the
Option’s expiration.

2. Leave of Absence. During any authorized leave of absence, the vesting of the
Option shall be suspended after the leave of absence exceeds a period of thirty
(30) days. Vesting of the Option shall resume upon the Optionee’s termination of
the leave of absence and return to service to the Company and/or its
Subsidiaries. The vesting schedule of the Option shall be extended by the length
of the suspension.

3. Termination by Reason of Death or Disability. If the Optionee’s employment or
other business relationship with the Company and/or its Subsidiaries is
terminated by reason of the Optionee’s death or Disability, this Option may
thereafter be exercised, but only to the extent it was exercisable on the date
of the Optionee’s death or Disability, by (i) in the case of death, the legal
representative of the Optionee’s estate or by any other person who acquires the
right to exercise the Option by reason of such death, or (ii) in the case of
Disability, Optionee, for a period of twelve (12) months from the date of death
or Disability, as applicable, or until the Expiration Date of the Option, if
earlier. The Administrator shall have sole authority and discretion to determine
whether the Optionee’s employment or other business relationship has been
terminated by reason of Disability.

4. Termination for Cause. If the Optionee’s employment or other business
relationship with the Company and/or its Subsidiaries is terminated for Cause,
then this Option, to the extent not vested as of Optionee’s termination date,
shall immediately terminate and be of no further force and effect. In the event
of termination for Cause, this Option may thereafter be exercised, to the extent
that was vested on the date of the Optionee’s termination, for 30 days from the
date of such termination or until the expiration of the stated term of the
Option, if earlier.

5. Other Termination. Unless otherwise determined by the Administrator, if the
Optionee’s employment or other business relationship with the Company and/or its
Subsidiaries terminates for any reason other than death, Disability, or for
Cause, then this Option, to the extent not vested as of Optionee’s termination
date, shall be forfeited immediately upon such termination, and Optionee shall
have no further rights with respect to this Option or the shares of stock
underlying that portion of this Option that have not yet vested. Accordingly,
this Option may thereafter be exercised, to the extent it was exercisable on the
date of such termination, for three (3) months from the date of such termination
or until the expiration of the stated term of the Option, if earlier. In
jurisdictions requiring notice in advance of an effective termination of the
employment or other business relationship with the Company and/or its
Subsidiaries, Optionee shall be deemed terminated upon the actual cessation of
providing services to the Company notwithstanding any required notice period
that must be fulfilled before a termination of the employment or business
relationship can be effective under applicable laws.

 

1



--------------------------------------------------------------------------------

6. Non-transferability of Option. This Option shall not be transferable except
by will or the laws of descent and distribution, and this Option may be
exercised during the Optionee’s lifetime only by the Optionee. Any purported
transfer or assignment of this Option shall be void and of no effect, and shall
give the Company the right to terminate this Option as of the date of such
purported transfer or assignment.

7. Method of Exercise. This Option may be exercised with respect to all or any
part of the Optioned Shares that are exercisable at time of exercise, by
providing irrevocable instructions to a designated brokerage firm specifying the
number of Optioned Shares as to which this Option is so exercised, and making
full payment to the Company in cash, electronic transfer or by check of the
Option Price for the Optioned Shares with respect to which this Option is
exercised and any applicable withholding taxes in accordance with Section 9
below.

If the Company’s outstanding Common Stock is registered under Section 12 (g) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”), at the time
this option is exercised, then the Option Price also may be paid as follows:

a. in shares of the Company’s Common Stock held by the Optionee for the
requisite period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes and valued at fair market value on the exercise
date;

b. through a special sale and remittance procedure pursuant to which the
Optionee (i) is to provide irrevocable instructions to a designated brokerage
firm to effect the immediate sale of the purchased Optioned Shares and remit to
the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Option Price payable for the purchased
Optioned Shares plus all applicable federal and state income and employment
taxes required to be withheld by the Company by reason of such purchase and
(ii) to instruct the designated brokerage firm to provide directives to the
Company to deliver certificates for the purchased shares directly to such
brokerage firm in order to effect the sale transaction; or

c. any combination of the foregoing.

As soon as practical after receipt of notice of exercise, the Company shall,
without transfer or issue tax or other incidental expense to the Optionee or his
or her successor, transfer and deliver thereto at the office of the Company or
such other place as may be mutually agreeable a certificate or certificates for
such shares of its Common Stock, or initiate electronic delivery of such shares
to the designated brokerage firm; provided, however, that the time of such
delivery may be postponed by the Company for such period as may be required for
it with reasonable diligence to comply with applicable registration requirements
under the Securities Act of 1933, as amended, any applicable listing
requirements of any national securities exchange, and requirements under any
other laws or regulations applicable to the issuance or transfer of such shares.

8. Adjustments Upon Changes in Capitalization. In the event of any change in the
outstanding Common Stock of the Company by reason of stock dividends,
recapitalization, mergers, consolidations, split-up, combinations or exchanges
of shares and the like, the aggregate number or class of shares subject to this
Option immediately prior to such event shall be appropriately adjusted by the
Board of Directors in accordance with the terms of the Plan.

9. Withholding and Employment Taxes.

(i) Optionee is responsible for, and by accepting this Option agrees to bear,
all taxes of any nature, including withholding taxes, interest or penalties
arising out of the grant of this Option, the vesting or exercise of this Option
or the subsequent sale of the Optioned Shares, or any violation of Code
Section 409A that impacts this Option, that are legally imposed upon Optionee in
connection with this Option, and the Company does not assume, and will not be
liable to any party for, any cost or liability arising in connection with such
tax liability legally imposed on Optionee. The Company has not provided any tax
advice with respect to this Option or the disposition of the Shares. Optionee
should obtain advice from an appropriate independent professional adviser with
respect to the taxation implications of any aspect of this Option, including the
grant, vesting or exercise of this Option or the subsequent sale of any Shares.

(ii) In the event that the Company or the Optionee’s employer, including any
Subsidiary qualified to deduct tax at source (the “Employer”), is required to
withhold any amount (including in connection with income tax,

 

2



--------------------------------------------------------------------------------

employment or payroll taxes, social security contributions or other similar
amounts, with such obligation in aggregate referred to herein as the
“Withholding Obligation”) as a result of any event occurring in connection with
this Option, the Optionee shall make a cash payment to the Company as necessary
to cover all applicable Withholding Obligations at or prior to the time the
event giving rise to the Withholding Obligation occurs; provided that (a) the
Company has the right to withhold a portion of the Optioned Shares otherwise to
be delivered upon exercise of this Option having a Fair Market Value equal to
the amount of the Withholding Obligation in accordance with such rules as the
Company may from time to time establish, (b) the Company or the Employer has the
right, and the Optionee in accepting this grant explicitly authorizes the
Company, to deduct an amount equal to the Withholding Obligation from the
Optionee’s compensation or (c) the Company may establish alternative procedures
to ensure satisfaction of all applicable Withholding Obligations arising in
connection with this Option. The Optionee will receive a cash refund for any
payment of cash or fraction of a surrendered share not necessary to satisfy the
Withholding Obligations.

(iii) Optionee acknowledges and agrees that the ultimate liability for any
tax-related item legally due by Optionee is and remains Optionee’s
responsibility and that the Company and or the Employer (a) make no
representations nor undertakings regarding the treatment of any such tax items
in connection with any aspect of this Option, including the grant, vesting or
exercise of this Option or the subsequent sale of the Shares acquired upon
exercise of this Option; and (b) do not commit to structure the terms or any
aspect of this Option to reduce or eliminate the Optionee’s liability for such
tax items. The Company may refuse to honor the exercise of this Option and
refuse to deliver the Optioned Shares if Optionee fails to comply with
Optionee’s obligations in connection with the satisfaction of the Withholding
Obligations.

10. Tax Status. The Optionee’s treatment of shares purchased pursuant to the
exercise of this nonstatutory stock option may have significant tax
consequences. The Optionee acknowledges that he or she has been encouraged to
obtain the advice of independent tax counsel regarding the income tax
consequences of the receipt and exercise of the Option granted hereby and of the
disposition of Common Stock acquired upon exercise hereof. The Optionee
acknowledges that he or she has not relied and will not rely upon any advice or
representations by the Company or by its employees or representatives with
respect to the tax treatment of the options granted hereunder.

11. No Right to Continued Relationship, Optionee Acknowledgements. By accepting
the grant of this Option, Optionee acknowledges and agrees that the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Agreement. Optionee acknowledges that all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company. Optionee’s participation in the Plan shall not create a right to
further employment with Employer and shall not interfere with the ability of
Employer to terminate Optionee’s employment or service relationship at any time
with or without cause and it is expressly agreed and understood that employment
is terminable at the will of either party, insofar as permitted by law. Optionee
agrees that this Option is not part of normal or expected compensation or salary
for any purposes, including, but not limited to calculating any severance,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments insofar
as permitted by law. Nothing contained in this Agreement shall confer upon the
Optionee any right to a continued employment with the Company and its
Subsidiaries or in any way limit the right of the Company or its Subsidiaries to
terminate such relationship at any time. In the event that Optionee is not an
employee of the Company, this Option grant will not be interpreted to form an
employment contract or service relationship with the Company, the Employer or
any Subsidiary of the Company. Optionee acknowledges that the future value of
the underlying Shares is unknown, may increase or decrease in the future, and
cannot be predicted with certainty. In consideration of the grant of this
Option, no claim or entitlement to compensation or damages shall arise from
termination of this Option or diminution in value of this Option or Optioned
Shares purchased through exercise of this Option resulting from Optionee’s
Termination of Employment by the Company or the Employer (for any reason
whatsoever and whether or not in breach of applicable laws).

12. Compliance with Securities and Other Laws. The Company shall not be
obligated to deliver any shares of its Common Stock hereunder for such period as
may reasonably be required for it to comply with any applicable requirements of:
(i) the Securities Act of 1933; (ii) the Securities Exchange Act of 1934;
(iii) applicable state securities laws; (iv) any applicable listing requirement
of any stock exchange on which the Company’s Common Stock is then listed; and
(v) any other law or regulation applicable to the issuance of such shares.

13. Notices. All notices and other communications of any kind which either party
to this Agreement may be required or may desire to serve on the other party
hereto in connection with this Agreement shall be in writing and may be
delivered by personal service or by registered or certified mail, return receipt
requested, deposited in the United States mail with the postage thereon fully
prepaid, addressed to the parties at their respective addresses

 

3



--------------------------------------------------------------------------------

set forth in the Notice of Stock Option Grant. Service of any such notice or
other communication so made by mail shall be deemed complete on the date of
actual delivery as shown by the addressee’s registry or certification receipt or
at the expiration of the third (3rd) business day after the date of mailing,
whichever is earlier in time. Either party may from time to time by notice in
writing served upon the other as aforesaid, designate a different mailing
address or a different person to which such notices or other communications are
thereafter to be addressed or delivered.

14. Data Transfer. Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Optionee’s
personal data as described in this document by and among, as applicable, the
Employer or the Company, including any of its Subsidiaries, for the exclusive
purpose of implementing, administering and managing Optionee’s participation in
the Plan. Optionee understands that the Company, its Subsidiaries and the
Employer hold certain personal information about Optionee, including, but not
limited to, name, home address and telephone number, date of birth, social
security number (or other identification number), salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in Optionee’s favor for
the purpose of implementing, managing and administering the Plan (“Data”).
Optionee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in Optionee’s country or elsewhere and that the
recipient country may have different data privacy laws and protections than
Optionee’s country. Optionee may request a list with the names and addresses of
any potential recipients of the Data by contacting the Stock Plan Administrator
at the Company. Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan,
including any requisite transfer of such Data, as may be required to a broker or
other third party with whom Optionee may elect to deposit any Shares acquired
upon the exercise of this Option. Optionee understands that Data will be held
only as long as is necessary to implement, administer and manage participation
in the Plan. Optionee may, at any time, view Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the Stock Plan Administrator in writing. Optionee
understands that refusing or withdrawing consent may affect Optionee’s ability
to participate in the Plan. For more information on the consequences of refusing
to consent or withdrawing consent, Optionee may contact the Stock Plan
Administrator at the Company.

15. Appendix. The Option shall be subject to any special provisions set forth
in the Appendix for Optionee’s country. Moreover, if Optionee relocates to one
of the countries included in the Appendix during the life of the Option or while
holding shares of Common Stock acquired under the Plan, the special provisions
for such country shall apply to Optionee to the extent the Company determines
that the application of such provisions is advisable or necessary in order to
comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement.

16. Copies of Plan Materials. Optionee acknowledges that the Company has a Rovi
Intranet Stock Program page which is at the Company’s intranet website and
available stockholder information, including copies of any annual report, proxy
statement and periodic reports, at the Company’s investor relations page on the
Company’s website at http://ir.rovicorp.com. Optionee acknowledges that copies
of the Plan, Plan prospectus, Plan information and stockholder information are
also available upon written or telephonic request to the Executive Assistant to
the Chief Financial Officer.

17. Entire Agreement; Plan Controls. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This Agreement is governed by the laws of the state of Delaware. In
the event of any conflict between the terms and provisions of the Plan and this
Agreement, the Plan terms and provisions shall govern. Capitalized terms used
but not defined in this Agreement have the meanings assigned to them in the
Plan. Certain other important terms governing this Agreement are contained in
the Plan.

RETAIN THIS AGREEMENT FOR YOUR RECORDS

 

4